DISSENTING OPINION
GabRett, Judge:
The majority opinion states, in substance, that consideration of the proper construction of paragraph 1449 is had without applying the doctrine of stare decisis, but it mentions cases wherein paragraph 376 of the Tariff Act of 1913 was construed, as there punctuated, as having been brought to the attention of Congress in the Summary of Tariff Information, 1920, and cites cases in which this court, construing paragraph 1449, gave it the same meaning as had been given paragraph 376 of the Tariff Act of 1913.
I am of opinion that the contention of appellants here made as to the result of changes in punctuation, the change of “or” to “and” and the insertion of the phrase “all the foregoing,” is sound, and that we should not be influenced by the statements in Frei Art Glass Co. v. United States, 15 Ct. Cust. Appls. 132, T. D. 42214, and United States v. Hensel, Bruckmann & Lorbacher, 18 C. C. P. A. (Customs) 297, T. D. 44504, to the effect that Congress had made no material change in the language. It develops that changes were made which I think material, and the fact that they were overlooked in the cited cases, because the issues as there presented did not challenge, probably did not necessitate, attention to them, does not influence my impressions upon the issue here presented.
The fact that the reports from the House and Senate committees upon H. R. 7456 made no allusion to the paragraph in issue is not entitled to have influence in the case, because, except as to certain administrative provisions, those reports contained no detailed discussion or explanation of the bill. All the reports, both majority and minority, were quite general in their terms and gave no information, indeed made no mention of hundreds of changes from prior law which the bill contained. Neither does the fact that the debates in Congress did not allude to any change appear to me to be material.
The Congressional Record shows this to have been true of many other paragraphs which admittedly contained changes from former law.
It seems to me that the paragraph is not so ambiguous as to require the invocation of its legislative history in order to construe it, and I can- not but feel that if it were a de novo matter, considered upon its textual form under the rules of construction uniformly followed by *198this court, it would be construed in accordance with appellants’ contention.
If, as the majority opinion surmises, the changes were merely those of a draftsman who thought he could better express the intent of Congress than it had been expressed in paragraph 376 which had already received judicial construction, in part at least, then I think it must be conceded that said draftsman did not make a brilliant success of the effort, assuming, of course, that it actually was the intent of Congress to give the paragraph the meaning which the opinion of the majority gives it.